Name: Council Decision (EU) 2015/2194 of 23 November 2015 on the conclusion, on behalf of the European Union and its Member States, of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Russian Federation, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: Europe;  European construction;  international affairs
 Date Published: 2015-11-28

 28.11.2015 EN Official Journal of the European Union L 313/20 COUNCIL DECISION (EU) 2015/2194 of 23 November 2015 on the conclusion, on behalf of the European Union and its Member States, of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Russian Federation, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2), and Articles 207 and 212, in conjunction with Article 218(6)(a) thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular the second subparagraph of Article 6(2) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) In accordance with Council Decision 2014/956/EU (1), the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Russian Federation, of the other part, to take account of the accession of the Republic of Croatia to the European Union (the Protocol) has been signed, subject to its conclusion. (2) The conclusion of the Protocol is subject to a separate procedure as regards matters falling within the competence of the European Atomic Energy Community. (3) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Russian Federation, of the other part, to take account of the accession of the Republic of Croatia to the European Union is hereby approved on behalf of the European Union and its Member States (2). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to deposit, on behalf of the Union and its Member States, the instrument of approval provided for in Article 4(1) of the Protocol. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 November 2015. For the Council The President C. MEISCH (1) Council Decision 2014/956/EU of 23 July 2014 on the signing, on behalf of the European Union and its Member States, and provisional application, of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Russian Federation, of the other part, to take account of the accession of the Republic of Croatia to the European Union (OJ L 373, 31.12.2014, p. 1). (2) The text of the Protocol has been published in OJ L 373, 31.12.2014, p. 3, together with the decision on signature.